Citation Nr: 0126049	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Columbia, South Carolina RO which denied the veteran's claims 
of service connection for a left shoulder disability and a 
bilateral eye disability.

REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "Act" or "Veterans Claims Assistance 
Act of 2000").  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to assist and notify, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In this case, the veteran alleges that his current left 
shoulder disability came about because of a fall he took in 
military service while stationed at the Patton Barracks in 
Heidelberg, Germany in 1969.  As to his current eye 
disability, he claims that it came about due to damage to his 
eyes sustained while acting as a driver while stationed at 
Fort Knox, Kentucky in 1969.

As to the left shoulder, service medical records, including a 
December 1969 separation examination, are negative for 
complaints, findings, diagnoses, or treatment for left 
shoulder problems.  As to the eyes, service medical records 
beginning in February 1969, show complaints, findings, 
diagnoses, and/or treatment for eye problems.  See service 
medical records dated in February, March, July, and September 
1969.  Yet, the December 1969 separation examination was 
negative.  However, in September 2000, the RO received a 
letter from an in-service friend of the veteran who reported 
that he saw the veteran receiving treatment for eye problems 
while at Fort Knox in 1969.

As to the left shoulder disability, post-service private 
treatment records show the veteran's complaints and/or 
treatment for a left shoulder disability in 1991, as well as 
from June to August 1998.  In 1991, the diagnosis was hiatal 
hernia spasm.  In 1998, the diagnoses were post-traumatic 
acromioclavicular joint arthropathy as well as possible 
acromioclavicular joint separation, bursitis, and/or adverse 
rotator cuff pathology.  As to the eye disability, private 
treatment records beginning in September 1989 show the 
veteran's complaints and/or treatment for eye problems.  See 
private treatment records dated in September 1989, March 
1997, and October 2000; Also see eye examinations conducted 
in connection with complaints and treatment for migraine 
headaches conducted in June 2000, August 2000, September 
2000, November 2000, and January 2001.

However, as to medical evidence of a nexus between either of 
the current disabilities and military service, while a June 
1998 private treatment record noted the veteran's claim that 
he had originally injured his left shoulder in a fall while 
in military service, the record is devoid of such medical 
evidence.  See Caldwell v. Derwinski, 1 Vet. App. 466 (1991) 
(a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability); But see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993) (lay assertions of medical causation 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions).

Tellingly, under the Veterans Claims Assistance Act of 2000, 
VA examination is necessary when there is (a) competent 
evidence of current disability or persistent or recurrent 
symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to decide the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C. § 5103A 
(West Supp. 2001)).

Therefore, because the post-service record shows complaints, 
diagnoses, and treatment for left shoulder and eye 
disabilities as well as the veteran's assertions that there 
is a relationship between current disabilities and military 
service, the Board finds that a remand is needed for the RO 
to arrange for the veteran to undergo VA examination to 
obtain medical evidence needed to fully and fairly resolve 
the issues on appeal.  Veterans Claims Assistance Act of 
2000.

In addition, on remand, the RO should undertake all necessary 
action to obtain and associate with the record all 
outstanding pertinent medical records.  In this regard, the 
Board notes that, as to his left shoulder disability, the 
veteran reported that he was hospitalized for three to four 
days at a hospital in Heidelberg, Germany following the 1969 
fall and he thereafter had follow-up treatment at the medical 
facility at the Patton Barracks.  As to his eye disability, 
the veteran reported that he saw an eye specialist for over a 
month at Fort Knox, Kentucky in 1969.  However, while some 
service medical records have been obtained that show the 
veteran's complaints, diagnoses, or treatment for eye 
problems, neither clinical records from the Patton Barracks 
medical facility, the Fort Knox medical facility, or from the 
Heidelberg, Germany hospital appear in the claims file.  
Likewise, the Board notes that the record shows that the 
veteran received post-service treatment for his left shoulder 
disability from Drs. Robert F. Finley and Ardis of the Easley 
Orthopedic Clinic and treatment for his eye disability from a 
Dr. Cook.  The record also shows the veteran saw a Dr. Ann 
Marie Leventis and received treatment at the Palmetto Baptist 
Medical Center and at the Greenville Hospital.  However, 
while copies of some of the veteran's treatment records from 
most of the above sources appear in the claims file, many do 
not.  Therefore, the RO, on remand must also obtain and 
associate with the record copies of the veteran's records 
from all of the above sources.  Veterans Claims Assistance 
Act of 2000.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the record the following records.

a.  All clinical records on file 
with the base medical facility at 
the Patton Barracks and Fort Knox 
for 1969 as well as all 
hospitalization records on file with 
the hospital the veteran was treated 
at in Heidelberg, Germany 1969 (with 
English translation as needed).  

b.  All treatment records, not yet 
associated with the record, held by 
Drs. Robert F. Finley and Ardis of 
the Easley Orthopedic Clinic, Dr. 
Cook, and Dr. Ann Marie Leventis as 
well as the Palmetto Baptist Medical 
Center and the Greenville Hospital 
in addition to any other pertinent 
medical records from any other 
source(s) or facility(ies) 
identified by the veteran.  

c.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for him to undergo 
examination. 

d.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims file, and the veteran 
and his representative should be so 
notified.  

2.  As part of the duty to assist, the RO 
should arrange to have the veteran 
examined by appropriate specialists to 
ascertain whether he has any current left 
shoulder or eye disability.  A copy of the 
appointment notice(s) sent to the veteran 
should be associated with the file.  All 
necessary testing, including x-rays, 
should be conducted.  The examiner(s) must 
review the entire claims folder.  As to 
all current disease processes identified, 
the examiner(s) should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examiner(s) should give 
opinions as to the medical probability 
that any current disability is 
attributable to military service.  If it 
is determined that there is no current 
disability or no relationship to military 
service, the examiner(s) should expressly 
say so and provide detailed reasons for 
such opinions.

3.  If the veteran fails to report to any 
of the scheduled examinations, the RO 
should obtain and associate with the 
record any notice(s) of that examination 
sent to the veteran.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


